Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/04/2021 has been entered. Claims 9 and 11-16 are pending. Claims 1-8 and 10 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boomgaarden et al. (US 2016/0370535) (hereinafter Boomgaarden).
	Re claim 9: Boomgaarden discloses a lamp assembly comprising: a light shield (130, fig. 1B) comprising: a first shield portion (P1, see annotated fig. 2), a second shield portion (P2, see annotated fig. 2) connected to a side of the first shield portion (P1), and a third shield portion (P3, see annotated fig. 3) connected to a side of the second shield portion (P2) away from the first shield portion (P1), and a ring light (110, fig. 1B) (LEDs 216 of 110 formed in a ring, see fig. 4A) arranged in the light shield (130) (see fig. 2); wherein the first shield portion (P1), the second shield portion (P2), and the third shield portion (P3) are arranged along a common axis (AX, see annotated fig. 2), the first shield portion (P1) is parallel to the third shield portion (P3), 

    PNG
    media_image1.png
    384
    739
    media_image1.png
    Greyscale

Re claim 11: Boomgaarden discloses respective diameters (see fig. 2) of the first shield portion (P1, see annotated fig. 2), the second shield portion (P2, see annotated fig. 2), and the third shield portion (P3, see annotated fig. 2) decrease in succession (diameter decreases downward, fig. 2).  

Re claim 12: Boomgaarden discloses the light shield (130, fig. 2) defines a through hole (hole between P3, see annotated fig. 2) around which the third shield portion is arranged (P3).  

Re claim 13: Boomgaarden discloses the light shield (130, fig. 2) further comprises a plurality of mounting portions (upper surface of P1, see annotated fig. 2) (upper surface of P1 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boomgaarden et al. (US 2016/0370535) in view of Chen et al. (US 2010/0328939) (hereinafter Chen).
Re claim 14: Boomgaarden teaches each of the plurality of mounting portions (upper surface of P1, see annotated fig. 2) is arranged on an edge of the first shield portion (upper edge of P1, see annotated fig. 2) away from the second shield portion (P2, see annotated fig. 2).
However, Boomgaarden fails to teach each of the plurality of mounting portions defines a fixing hole.  
Chen teaches a plurality of mounting portions (213, fig. 3), each of the plurality of mounting portions (213) defines a fixing hole (hole of 213, fig. 3) (through hole, see para [0017]).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting portion of Boomgaarden by adding an extending portion with a fixing hole, in order to further secure the reflector onto the heat spreader.

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boomgaarden et al. (US 2016/0370535).
Re claim 15: Boomgaarden fails to teach the nearest distance between the third shield portion and the axis is 17 cm, the nearest distance between the second shield portion and the axis is 20 cm, the nearest distance between the first shield portion and the axis is 25 cm, the farthest distance between the first shield portion and the axis is 30 cm.  
It would have been an obvious matter of design choice to change the sizes of the first, second, and third shield portions of Boomgaarden such that the nearest distance between the third shield portion and the axis is 17 cm, the nearest distance between the second shield portion and the axis is 20 cm, the nearest distance between the first shield portion and the axis is 25 cm, the farthest distance between the first shield portion and the axis is 30 cm to provide a desired light output size and lighting device size, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 16: Boomgaarden fails to teach a vertical distance between the first shield portion and the third shield portion is 5.3 cm.   
It would have been an obvious matter of design choice to change the size of the first and third shield portions of Boomgaarden such that the vertical distance is 5.3 cm to produce a desired light output size, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875